CORRECTED NOTICE OF ALLOWABILITY

This corrected Notice of Allowability is to correct grammatical and typographical errors in the claim. The amendments do not change the scope of the claims. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Chen on April 8, 2021.

The application has been amended as follows: 
1. 	(Currently Amended) Process for producing one or more olefins in which a reaction input containing one or more paraffins is formed and in which a portion of the paraffin(s) present in the reaction input is converted by oxidative dehydrogenation into the olefin(s) to obtain a process gas, wherein the process gas contains at least the olefin(s), the unconverted paraffin(s), oxygen and carbon monoxide and wherein at least a portion of the process gas is subjected to a low temperature separation in which at an operating pressure level one or more gas fractions enriched in oxygen and carbon monoxide compared to the process gas are formed, characterized in that, in the low temperature separation, in the formation of the one or more gas fractions and/or for the conduction of the one or more gas fractions, , and that the container or at least one of the containers is connected, via the conduit or at least one of the conduits, (s) between the (s) and the heat exchanger(s) is not more than fifty times the internal diameter of said conduit(s), wherein the burst pressure is a mechanical design pressure.

5.	(Canceled) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARON PREGLER/Primary Examiner, Art Unit 1772